           Case 1:18-vv-01457-UNJ Document 25 Filed 12/23/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1457V
                                    Filed: October 21, 2019
                                        UNPUBLISHED


    DALE JACOBY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On September 21, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of receiving an influenza (“flu”) vaccination on
October 30, 2017. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On October 21, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On October 17, 2019, respondent filed a combined
Rule 4/proffer on award of compensation (“Rule 4/Proffer”) indicating petitioner should

1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01457-UNJ Document 25 Filed 12/23/19 Page 2 of 2



be awarded $98,275.00 (comprised of $97,500.00 for actual and projected pain and
suffering, and $775.00 for past unreimbursable expenses) . Rule 4/Proffer at 7. In the
Rule 4/Proffer, respondent represented that petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that petitioner is entitled to an award as
stated in the Rule 4/Proffer.

        Pursuant to the terms stated in the Rule 4/Proffer, I award petitioner a lump
sum payment of $98,275.00 (comprised of $97,500.00 for actual and projected
pain and suffering and $775.00 for past unreimbursable expenses) in the form of
a check payable to petitioner, Dale Jacoby. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
